TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00394-CR


Frederick Ray Kirkland, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 60902, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Frederick Ray Kirkland seeks to appeal from a judgment of conviction for possession
of a controlled substance.  The trial court has certified that this is a plea bargain case and Kirkland
has no right of appeal.  The appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   July 31, 2007
Do Not Publish